Order filed September 29, 2016




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00270-CV
                                    ____________

                         TANZA ABDULLAH, Appellant

                                          V.

                   AMERICAN MACHINE CORP., Appellee


                  On Appeal from the Co Civil Ct at Law No 1
                            Harris County, Texas
                       Trial Court Cause No. 1060777

                                     ORDER

      Appellant’s brief was due July 22, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before October 20, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM